Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Claim Rejections - 35 USC § 112(a)
In view of amendments and arguments filed on 12/01/2020, the 112(a) rejections are hereby withdrawn.

Response to Arguments
On page 11 of Remarks filed on 12/01/2020, Applicant’s statement is acknowledged. The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 20180102964) in view of Mohan (US 20200342771).

Regarding claim 1, Kao discloses that “A computing method for transmitting data from [[an]] a plurality of aircraft computing devices a plurality of aircraft to a ground computing device, the method comprising: receiving, by [[an]] a first appropriate aircraft application programming interface (API) executing on a ground-based aircraft interface computing device, [[an]] a first initial communication from [[an]] a first aircraft service executing on [[the]] a first aircraft computing device of a first aircraft, wherein the first appropriate aircraft API is one of a plurality of aircraft APIs available for execution on the ground-based aircraft interface computing device, and wherein each of the plurality of aircraft APIs is configured to communicate with a unique aircraft service of a unique aircraft computing device (Kao, in at least Fig. 3A and [0047]: … It is noteworthy that system 300 is described in the context aircraft and airport terminals … is not limited to aircraft/airports and may be adapted and used at train terminals, shipyards, bus terminals and …, wherein aircraft API can be employed on the ground-based computing devices and Fig. 3A shows each interface, such as ground network interface 338, Wi-F interface 342, communicates with a unique service including aircraft service using Airside Interface 354; and [0069-0070]: … aircraft/aircraft group); determining, by the first appropriate aircraft API, that a first data file is to be transmitted from the first aircraft computing device to the ground computing device (Kao, in at least Fig. 5D and [0137], lines 3-5: An offload data producer is typically an airside application that is executed on the aircraft and generates data files for a groundside recipient; and [0138], lines 1-4: … In block B554, the airside application notifies a groundside recipient that one or more data files are ready for offload. The aircraft/application is authenticated in block B556, wherein, as shown in Fig. 3A, management module 304 is an aircraft computing device and all interfaces are APIs since they can be programmed to perform certain applications, such as, but not limited to, loading and offloading, communicating with ground stations, etc.); transmitting, by the first appropriate aircraft API to the first aircraft computing device, a first data signal configured to cause the first data file to be transmitted from the first aircraft computing device to a ground-based transient storage location associated with the ground-based aircraft interface computing device (Kao, in at least Fig. 3A and [0056], last 6 lines: The airside agent 346 provides access to temporary storage when an interface to ground or an aircraft network is unavailable); [[and]] causing transmission of the first data file from the ground-based transient storage location to the ground computing device (Kao, in at least Figs. 3A & 4B and [0106], lines 1-3: … in block B422, data from the dropbox is transferred to one or more local hubs 332 and stored at local storage 334, wherein the dropbox is a transient or temporary storage and is ground-based);  receiving, by a second appropriate aircraft API of the plurality of aircraft APIs a second initial communication from a second aircraft service executing on a second aircraft computing device of a second aircraft, wherein the second aircraft service and the second aircraft computing device are different from the first aircraft service and the first aircraft computing device (Kao, in at least Fig. 3A and [0047]: … It is noteworthy that system 300 is described in the context aircraft and airport terminals … is not limited to aircraft/airports and may be adapted and used at train terminals, shipyards, bus terminals and …, wherein aircraft API can be employed on the ground-based computing devices and Fig. 3A shows each interface, such as ground network interface 338, Wi-F interface 342, communicates with a unique service including aircraft service using Airside Interface 354; and [0069-0070]: … aircraft/aircraft group); determining, by the second appropriate aircraft API, that a second data file is to be transmitted from the second aircraft computing device to the ground computing device (Kao, in at least Fig. 5D and [0137], lines 3-5: An offload data producer is typically an airside application that is executed on the aircraft and generates data files for a groundside recipient; and [0138], lines 1-4: … In block B554, the airside application notifies a groundside recipient that one or more data files are ready for offload. The aircraft/application is authenticated in block B556, wherein, as shown in Fig. 3A, management module 304 is an aircraft computing device and all interfaces are APIs since they can be programmed to perform certain applications, such as, but not limited to, loading and offloading, communicating with ground stations, etc.); transmitting, by the second appropriate aircraft API to the second aircraft computing device, a second data signal configured to cause the second data file to be transmitted from the second aircraft computing device to the ground-based transient storage location (Kao, in at least Fig. 3A and [0056], last 6 lines: The airside agent 346 provides access to temporary storage when an interface to ground or an aircraft network is unavailable); and causing transmission of the second data file from the ground-based transient storage location to the ground computing device (Kao, in at least Figs. 3A & 4B and [0106], lines 1-3: … in block B422, data from the dropbox is transferred to one or more local hubs 332 and stored at local storage 334, wherein the dropbox is a transient or temporary storage and is ground-based).”
It is to be noted that Kao does not explicitly disclose API being used in the claimed features above and a plurality of aircraft computing devices, but Kao discloses aircraft/aircraft group in paragraphs [0069-0070]. It is to be noted that, as shown in at least Fig. 3A and [0047] of Kao, the system 300 that can be aircraft based or ground based has local storages 334A-334N and has a plurality of interfaces communicating with various services including aircraft services. Thus, the disclosure of Kao reads on the new limitations of “wherein the aircraft API is one of a plurality of aircraft APIs available for execution on the ground-based aircraft interface computing device, and wherein each of the plurality of aircraft APIs is configured to communicate with a unique aircraft service of a unique aircraft computing device” and “ground-based aircraft interface computing device and transient storage” recited in claims 1-20. It has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art,  In re Lindberg, 93 USPQ 23 
Mohan, in the same field of endeavor, teaches that “API, and second aircraft and second off-loading (Mohan, in at least Fig. 1 and [0024], lines 1-9: As shown in FIG. 1, each of the aircrafts 160 may also include an FMS API (flight management system application programming interface) 161 which may be comprised of an onboard FMS 161a, a cockpit gateway 161b, and an EFB/PED (electronic flight bag/personal electronic device) 161c. Onboard FMS 161a may be any specialized computer system physically installed in an aircraft (e.g., the cockpit), and may be programmed and/or customized to service the flight crew of the aircraft with in-flight tasks).” It is to be noted that Kao has already discloses the claimed features of off-loading data to a temporary storage on the ground via API and Mohan teaches that a plurality of aircrafts having computing devices and APIs can perform the off-loading features too.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mohan’s teaching in the method or device of Kao so that each API can be properly programmed to perform certain application or services, such as, but not limited to, concurrent offloading using a plurality of APIs, uploading data to a plurality of aircrafts, etc., and off-loading data from a plurality of aircrafts to temporary storage on the ground.

Regarding claim 2, Kao further discloses that “The method of claim 1, wherein the causing the data file to be transmitted from the ground-based transient storage first data file is to be stored in the ground computing device (Kao, in at least Fig. 3A and [0073], lines 1-9: the aircraft module 318 may also be used to configure a recipient of data offloaded from the aircraft. … In one aspect, a default storage location may be specified for any offloaded data); transmitting, by the ground-based aircraft interface computing device, at least one of one or more identifiers associated with the first aircraft and an aircraft classifier associated with at least one of the first aircraft service, the first aircraft computing device, and the first aircraft to the ground computing device (Kao, in at least Fig. 3A and [0088], lines 1-3: … a notification message sent by the notification module 328 includes payload type, notification identifier, notification event, airline, and aircraft identifier; and [0095], last 2 lines: Each aircraft is also uniquely identified, for example, by a tail Identifier (or tail ID)); receiving, by the ground-based aircraft interface computing device and from the ground computing device, a unique storage location that the first data file is to be stored in the ground computing device; and causing the transmission of the first data file to the location in the ground computing device based on the unique storage location (Kao, in at least Fig. 3A and [0073], lines 1-9: the aircraft module 318 may also be used to configure a recipient of data offloaded from the aircraft. … In one aspect, a default storage location may be specified for any offloaded data, wherein a recipient involves a unique storage location and the default storage location is also unique).”

Regarding claim 3, Kao further discloses that “The method of claim 1, further comprising determining that the first data file is to be transmitted from the first aircraft (Kao, in at least Figs. 3A & 4B and [0106], lines 1-3: … in block B422, data from the dropbox is transferred to one or more local hubs 332 and stored at local storage 334, wherein the dropbox is a transient or temporary storage and is ground-based).”

Regarding claim 4, Kao further discloses that “The method of claim 3, wherein the determining that the first data file is to be transmitted from the first aircraft computing device to the ground computing device via the ground-based transient storage location comprises selecting the transient storage location from a plurality of ground-based transient storage locations that are geographically remote with respect to each other (Kao, in at least Fig. 3A and [0068], lines 1-7: The dropbox module 310 is configured to create a "dropbox", a logical container for receiving a file. The dropbox is a virtual interface that is assigned to an airline workspace for receiving files from a source container. The source container may be another virtual entity. Each drop box is assigned a priority level for moving data contained by the dropbox; and [0073: last 4 lines: A dedicated dropbox in an airline workspace is also provided for the offloaded data, wherein each dropbox is a location and there are a plurality of temporary storage locations to choose from based on a priority).”

Regarding claim 6, Kao further discloses that “The method of claim 3, wherein the determining that the first data file is to be transmitted via the ground-based transient classifier associated with the first aircraft to the ground computing device; and receiving, from the ground computing device and based on the one of the airline identifier or the airplane classifier, an identification of a selected ground-based transient storage location based on a geographic location of the first aircraft (Kao, in at least Fig. 3A and [0088], lines 1-3: … a notification message sent by the notification module 328 includes payload type, notification identifier, notification event, airline, and aircraft identifier; and [0095], last 2 lines: Each aircraft is also uniquely identified, for example, by a tail Identifier (or tail ID)).”

Regarding claim 7, Kao further discloses that “The method of claim 3, wherein the determining that the first data file is to be transmitted via the ground-based transient storage location is based on at least one of: a file size of the first data file; an onboard system type of the first aircraft computing device; hardware capabilities of the first aircraft computing device; a performance of a cloud network; and a performance of the ground-based aircraft interface computing device  (Kao, in at least Fig. 3A and [0052], last 6 lines: A cellular network interface 340 may be used to transfer data to and from an aircraft using cellular modems (for example, 2G/3G/4G or any other type of modem). The cellular network coverage for a fleet may vary based on network accessibility at different geographic regions, wherein hardware capabilities include Ground Network Interface 338, Cellular Network Interface 340, Wi-Fi Interface 342, and Satellite Interface 344).”

Regarding claim 8, Kao further discloses that “The method of claim 1, wherein each of the plurality of aircraft APIs executes on a plurality of ground-based aircraft interface computing devices (Kao, in at least Fig. 3A and [0052], last 6 lines: A cellular network interface 340 may be used to transfer data to and from an aircraft using cellular modems (for example, 2G/3G/4G or any other type of modem). The cellular network coverage for a fleet may vary based on network accessibility at different geographic regions, wherein a plurality of aircraft APIs include Ground Network Interface 338, Cellular Network Interface 340, Wi-Fi Interface 342, and Satellite Interface 344 and each interface is programmed to perform certain applications).”

Regarding claim 9, Kao further discloses that “The method of claim 1, further comprising deleting the first data file from the ground-based transient storage location based on receiving a data transmission from the ground computing device corresponding to a notification that the first data file has been fully transmitted (Kao, in at least Fig. 3A and [0122]: Thereafter, once the offload is completed, the airside and the local manifests are updated in block B464, and [0048], lines 4-8: … that system 300 is described in the context of aircraft and airport terminals but the innovative technology of system 300 is not limited to aircraft/airports and may be adapted and used at train terminals, shipyards, bus terminals and other transportation mechanisms, and [0089], lines 9-11: For each completed job, the reporting module 325 provides the amount of data transferred and the type of link used within a specified duration, wherein the notification can come from a ground terminal's reporting module 325).”

Regarding claim 10, Kao further discloses that “The method of claim 1, wherein the ground-based transient storage location receives the first data file in component subparts, and the method further comprises aggregating the component subparts to form the first data file (Kao, in at least Fig. 3A and [0082], lines 5-9: A transfer may be paused when the resources are not available, for example, storage space for an airline workspace is reached. Once a transfer session is established with the local hub, data from a source container is transferred to the local storage 334, and [0083], lines 2-6: If a network connection is lost, then the transfer is paused and restarted after the connection is established. The local hub stores data at the local storage, until the management module 304 instructs to do otherwise, wherein the subparts are combined or aggregated after the transfer is completed).”

Regarding claim 11, Kao further discloses that “The method of claim 1, further comprising: receiving an additional initial communication from the ground-based aircraft interface computing device based on a break in communication between the first aircraft computing device and the ground-based aircraft interface computing device that interrupted the transmission of the first data file from the ground-based aircraft computing device to the ground-based transient storage location; and resuming the transmission of the first data file from the first aircraft computing device to the transient (Kao, in at least Fig. 3A and [0082], lines 1-9: … for each local hub identified in a master manifest, a data transfer session is established by the management module 304. The local hub 332 acknowledges any transfer request to ensure that resources are available for the transfer. A transfer may be paused when the resources are not available, for example, storage space for an airline workspace is reached. Once a transfer session is established with the local hub, data from a source container is transferred to the local storage 334; and [0083], lines 2-6: If a network connection is lost, then the transfer is paused and restarted after the connection is established. The local hub stores data at the local storage, until the management module 304 instructs to do otherwise).”

Regarding claim 12, Kao further discloses that “The method of claim 11, wherein the break in communication to the ground computing device corresponds to one of: the first aircraft computing device losing a network connection; a failure of the ground-based aircraft interface computing device; or a failure of the ground-based transient storage location (Kao, in at least Fig. 3A and [0083], lines 2-6: If a network connection is lost, then the transfer is paused and restarted after the connection is established. The local hub stores data at the local storage, until the management module 304 instructs to do otherwise).”

Regarding claim 13, Kao further discloses that “The method of claim 11, wherein the resuming the transmission of the first data file from the first aircraft computing device to the ground-based transient storage location comprises determining first aircraft that causes transmission of the first data file from the first aircraft computing device to the ground-based transient storage location to resume (Kao, in at least Fig. 3A and [0083], lines 2-6: If a network connection is lost, then the transfer is paused and restarted after the connection is established. The local hub stores data at the local storage, until the management module 304 instructs to do otherwise).”

Regarding claim 14, Kao further discloses that “The method claim 1, further comprising selecting an alternate ground-based transient storage location, and causing a remaining portion of the first data file to be transmitted from the first aircraft computing device to the alternate ground-based transient storage location (Kao, in at least Fig. 6B and [0154], lines 4-12: To determine the alternate route, the delivery time for when the data package has to be delivered is obtained. This information may be obtained from the airside manifest. The process determines if an airline may be willing to pay more for the data delivery (i.e. a cost threshold) and if yes, then the extra amount that the airline is willing to pay for the delivery is determined. The network conditions and other assigned payload information for the alternate routes is obtained, wherein alternate route involves alternate storage location).”

Regarding claim 15, Kao further discloses that “The method of claim 1, further comprising: receiving, by the ground-based aircraft interface computing device, an additional initial communication from an additional aircraft service executing on an (Kao, in at least Fig. 3A and [0052], last 6 lines: A cellular network interface 340 may be used to transfer data to and from an aircraft using cellular modems (for example, 2G/3G/4G or any other type of modem). The cellular network coverage for a fleet may vary based on network accessibility at different geographic regions, wherein additional services can be performed by Ground Network Interface 338, Cellular Network Interface 340, Wi-Fi Interface 342, and Satellite Interface 344); determining, by the ground-based aircraft interface computing device, that an additional data file is to be transmitted from the additional aircraft computing device to the ground computing device; transmitting, to the additional aircraft service, an additional data signal configured to cause the additional data file to be transmitted from the additional aircraft computing device to the ground-based transient storage location; and causing the additional data file to be transmitted from the ground-based transient storage location to the ground computing device (Kao, in at least Fig. 3A and [0119], lines 4-9: the data is retrieved from airside storage and transferred via the Wi-Fi link. The offload session may also use a cellular network for data offload, after the aircraft is authenticated. Furthermore, when the aircraft is enabled to transmit data, the data may be offloaded using a satellite link; and [0120], last 4 lines: … multiple links are used for simultaneous offload, where higher priority data is offloaded using the link with the highest throughput).”

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 above

Regarding claim 17, Kao further discloses that “The method of claim 16, wherein the is located in a first service sub-region of a plurality of service sub-regions, and wherein the second ground-based aircraft interface computing device is located in a second service sub-region of the plurality of service sub-regions(Kao, in at least Fig. 3A and [0119], lines 4-9: the data is retrieved from airside storage and transferred via the Wi-Fi link. The offload session may also use a cellular network for data offload, after the aircraft is authenticated. Furthermore, when the aircraft is enabled to transmit data, the data may be offloaded using a satellite link; and [0120], last 4 lines: … multiple links are used for simultaneous offload, where higher priority data is offloaded using the link with the highest throughput; and [0052], last 6 lines: A cellular network interface 340 may be used to transfer data to and from an aircraft using cellular modems (for example, 2G/3G/4G or any other type of modem). The cellular network coverage for a fleet may vary based on network accessibility at different geographic regions, wherein each interface communicates with a different sub-region).”

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 11 above
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 15 above
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10 above

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 20180102964) and Mohan (US 20200342771) in view of Sterkel (US 8594931).

Regarding claim 5, Kao and Kimberly teach the features of claim3, but do not expressly teach that The method of claim 3, wherein the determining that the first data file is to be transmitted via the ground-based transient storage location comprises determining that the ground-based transient storage location is geographically located within a threshold distance of the first aircraft.
Sterkel teaches that “The method of claim 3, wherein the determining that the data file is to be transmitted via the transient storage location comprises determining that the transient storage location is geographically located within a threshold distance of the aircraft (Sterkel, in at least col. 16, lines 57-59: Content may also be provided for a region when the vehicle passes within a threshold distance of the region).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648